                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:17-cv-485-FDW

DANNY R. HEMBREE, JR.,                    )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FNU BRANCH, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion for Reconsideration

of Protective Order, (Doc. No. 82), Motion for Extension of Time to Complete Discovery and

Stay Defendants’ Motion for Summary Judgment, (Doc. No. 91), and Motion for Extension of

Time to Respond to Motion for Summary Judgment, (Doc. No. 96).

       Pro se Plaintiff, who is presently incarcerated at the Harnett Correctional Institution, filed

this civil rights suit pursuant to 42 U.S.C. § 1983 with regards to incidents that allegedly occurred

at the Gaston County Jail. The Amended Complaint, (Doc. No. 62), passed initial review on claims

against Defendants Branch and Whitlock for the use of excessive force, against Defendants Allie

and Flitt for medical deliberate indifference, against Defendants Branch, Carter, Hughes, Kim,

Long and Whitlock for unwanted medical care, and against Defendant Cloniger for supervisory

liability. (Doc. No. 64).

       The Court entered a Protective Order on motion of Defendants Branch, Cloniger, Hughes,

and Whitlock, on June 5, 2019, to govern the use of, and access to, Defendants’ discovery that

could lead to the breach of facility security, escape from a correctional facility, cause injury to

another inmate, third parties, or facility personnel, and/or pose a threat to the orderly running of



                                                 1
the jail facility. See (Doc. Nos. 78, 79).

        Plaintiff has filed a Motion for Reconsideration of Protective Order (Doc. No. 82), arguing

that he was not immediately granted access to discovery materials held by the Superintendent of

Harnett C.I. despite verbal and written requests. He also complains that his ability to access and

possess the documents and his ability to take notes are restricted by the Protective Order. He claims

that some of the discovery materials should not be covered by the Protective Order because they

are not truly “confidential security material.” (Doc. No. 82 at 2). Plaintiff asks that Defendants be

required to certify that all the documents within the Superintendent’s custody are actually

“confidential security material” and that discovery that does not qualify as such be given to his

possession. (Id.). Plaintiff also seeks a “Stay” of Defendants’ Motion for Summary Judgment and

for an extension of the discovery cutoff date, because he was not yet allowed to see the documents

that Defendants provided to the Superintendent of the Harnett C.I. Plaintiff has also filed a Motion

for Extension of Time to Answer Defendants’ Motion for Summary Judgment, (Doc. No. 96),

alleging that the Defendants transcription of the video footage (Exhibit A to the Motion for

Summary Judgment) is not accurate, and asks that he be permitted to review the discovery

materials in their original format and to be permitted to pursue further discovery if needed.

        Defendants have filed a Response, (Doc. No. 94), explaining that the materials sent to the

Harnett C.I. Superintendent include: (1) video footage and body camera footage depicting the

interior of the jail; (2) the internal incident report along with written statements of Defendants

Brach, Whitlock and Hughes; (3) the March 9, 2016 booking records of Plaintiff at the Gaston

County Jail; and (4) the entirety of the Sheriff’s Use of Force policy. (Doc. No. 94 at 2). Counsel

for Defendants has provided Plaintiff with the relevant documents in alternative formatting to the

extent possible to alleviate security concerns such that “the pertinent contents of all relevant and



                                                 2
non-security materials are now in Plaintiff’s possession.” (Doc. No. 94 at 2). Defendants also

oppose an extension of time because timely responses were provided to Plaintiff’s discovery

requests and Plaintiff has already been granted one extension of the discovery deadline during

which he instituted no new discovery. Defendants argue that the Motion for Stay should be denied

as moot because they filed their Motion for Summary Judgment before Plaintiff’s Motion to Stay

was filed or received.

       The court has “wide latitude in controlling discovery and … [t]he latitude given the district

courts extends as well to the manner in which it orders the course and scope of discovery.” Ardrey

v. United Parcel Service, 798 F.3d 679, 682 (4th Cir. 1986). A scheduling order may be modified

“only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” means

that “scheduling deadlines cannot be met despite a party’s diligent efforts.” Dilmar Oil Co. v.

Federated Mut. Ins. Co., 986 F.Supp. 959, 980 (D.S.C. 1997) (citations omitted). In deciding

whether additional discovery is appropriate, courts have considered the following factors: whether

trial is imminent; whether the request to reopen discovery is opposed; whether the non-moving

party would be prejudiced; whether the moving party was diligent during the discovery period; the

foreseeability of the request based on the time line set forth by the court; and the likelihood that

the discovery will lead to relevant evidence. See Smith v. United States, 834 F.2d 166, 169 (10th

Cir. 1987); Chester v. Adams Auto Wash, Inc., 2015 WL 9222893 at *2 (E.D.N.C. Dec. 17, 2015).

       The Court has previously granted Plaintiff’s request to extend the discovery deadline and

Defendants represent that he did not submit any new discovery requests. In light of that fact, and

Defense counsel’s representation that Plaintiff has now been directly provided with all relevant

and non-sensitive material, no further extension of time is warranted. The Court will also deny

Plaintiff’s Motion for Reconsideration of the Protective Order in light of the sensitive nature of



                                                 3
the material covered. Plaintiff will, however, be granted an extension of time to respond to

Defendants’ Motion for Summary Judgment until September 9, 2019. This will provide Plaintiff

time to view the bodycam footage and other materials being held by the Harnett C.I.’s

Superintendent. The Court asks that the Superintendent of Harnett C.I. to be mindful of the

importance of granting Plaintiff the timely opportunity to review discovery material under

the Protective Order in preparation of his case.

       IT IS, THEREFORE, ORDERED that

       1.     Plaintiff’s Motion for Reconsideration of Protective Order, (Doc. No. 82), is

              DENIED.

       2.     Plaintiff’s Motion for Extension of Time to Complete Discovery and Stay

              Defendants’ Motion for Summary Judgment, (Doc. No. 91), is DENIED.

       3.     Plaintiff’s Motion for Extension of Time to Respond to Defendants Branch,

              Cloniger, Hughes, Long, and Whitlock’s Motion for Summary Judgment, (Doc.

              No. 96), is GRANTED until September 9, 2019.

       4.     The Clerk of Court is instructed to mail a copy of this Order to all parties and to the

              Superintendent of Harnett Correctional Institution, Box 1569, Lillington, NC

              27546.

                                                Signed: August 7, 2019




                                                4
